Exhibit 10.11


AMENDED AND RESTATED ADVISORY AGREEMENT

AGREEMENT made as of the 29th day of September 2005 among CITIGROUP MANAGED
FUTURES LLC, a Delaware limited liability company ("CMF"), SMITH BARNEY AAA
ENERGY FUND L.P., a New York limited partnership (the "Partnership") and AAA
CAPITAL MANAGEMENT, INC., a Texas corporation (the "Advisor").

W IT N E S S ET H :

WHEREAS, CMF (formerly known as Smith Barney Futures Management Inc.) is the
general partner of SMITH BARNEY AAA ENERGY FUND L.P., a limited partnership
organized for the purpose of speculative trading of commodity interests,
including futures contracts, options and forward contracts with the objective of
achieving substantial capital appreciation; and

WHEREAS, such trading is to be conducted directly or through an investment in SB
AAA Master Fund LLC, a New York limited liability company (the "Master Fund");
and

WHEREAS, as of the date of this Agreement, the Advisor is trading the
Partnership's assets through the Master Fund; and

WHEREAS, the Limited Partnership Agreement establishing the Partnership (the
"Limited Partnership Agreement") permits CMF to delegate to one or more
commodity trading advisors CMF's authority to make trading decisions for the
Partnership; and

WHEREAS, the Advisor is registered as a commodity trading advisor with the
Commodity Futures Trading Commission ("CFTC") and is a member of the National
Futures Association ("NFA"); and

WHEREAS, CMF is registered as a commodity pool operator with the CFTC and is a
member of the NFA; and

WHEREAS, CMF, the Partnership and the Advisor entered into an Advisory Agreement
dated as of January 30, 1998 (the "Initial Advisory Agreement"); and

WHEREAS, CMF, the Partnership and the Advisor have determined to amend and
restate the Initial Advisory Agreement; and

WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Amended
and Restated Advisory Agreement (the "Agreement") in order to set forth the
terms and conditions upon which the Advisor will render and implement advisory
services in connection with the conduct by the Partnership of its commodity
trading activities during the term of this Agreement;

NOW, THEREFORE, the parties agree to amend and restate the Initial Advisory
Agreement in its entirety as follows:

1. DUTIES OF THE ADVISOR.    (a) For the period and on the terms and conditions
of this Agreement, the Advisor shall have sole authority and responsibility, as
one of the Partnership's agents and attorneys-in-fact, for directing the
investment and reinvestment of the assets and funds of the Partnership allocated
to it from time to time by the General Partner in commodity interests, including
commodity futures contracts, options and forward contracts. All such trading on
behalf of the Partnership shall be in accordance with the trading policies set
forth in the Private Placement Memorandum and Disclosure Document dated April
27, 2001, as supplemented (the "Memorandum"), and as such trading policies may
be changed from time to time upon receipt by the Advisor of prior written notice
of such change and pursuant to the trading strategy selected by CMF to be
utilized by the Advisor in managing the Partnership's assets. CMF has selected
the Advisor's Energy Program (Futures and Swaps) (the "Program") to manage the
Partnership's assets allocated to it. Any open positions or other investments at
the time of receipt of such notice of a change in trading policy shall not be
deemed to violate the changed policy and shall be closed or sold in the ordinary
course of trading. The Advisor may not deviate from the trading policies set
forth in the Memorandum without the prior written consent of the Partnership
given by CMF. The Advisor makes no representation or warranty that the trading
to be directed by it for the Partnership will be profitable or will not incur
losses.


--------------------------------------------------------------------------------


(b) CMF acknowledges receipt of the Advisor's Disclosure Document dated
September 15, 2005 as filed with the NFA (the "Disclosure Document"). All trades
made by the Advisor for the account of the Partnership, whether directly or
indirectly through the Master Fund, shall be made through such commodity broker
or brokers as CMF shall direct, and the Advisor shall have no authority or
responsibility for selecting or supervising any such broker in connection with
the execution, clearance or confirmation of transactions for the Partnership or
for the negotiation of brokerage rates charged therefor. However, the Advisor,
with the prior written permission (by either original or fax copy) of CMF, may
direct all trades in commodity futures and options to a futures commission
merchant or independent floor broker it chooses for execution with instructions
to give-up the trades to the broker designated by CMF, provided that the futures
commission merchant or independent floor broker and any give-up or floor
brokerage fees are approved in advance by CMF. All give-up or similar fees
relating to the foregoing shall be paid by the Partnership after all parties
have executed the relevant give-up agreements (by either original or fax copy).

(c) The Advisor currently trades the Partnership's assets allocated to it
pursuant to the Program as described in the Disclosure Document. In the event
the Advisor wishes to use a trading system or methodology other than or in
addition to the Program as described in the Disclosure Document in connection
with its trading for the Partnership, either in whole or in part, it may not do
so unless the Advisor gives CMF prior written notice of its intention to utilize
such different trading system or methodology and CMF consents thereto in
writing. CMF shall, within a reasonable time, change the name of the Partnership
in the event that the Advisor no longer acts as the sole advisor to the
Partnership. In addition, the Advisor will provide five days' prior written
notice to CMF of any change in the trading system or methodology to be utilized
for the Partnership which the Advisor deems material. If the Advisor deems such
change in system or methodology or in markets traded to be material, the changed
system or methodology or markets traded will not be utilized for the Partnership
without the prior written consent of CMF. In addition, the Advisor will notify
CMF of any changes to the trading system or methodology that would require a
change in the description of the trading strategy or methods described in the
Disclosure Document. Further, the Advisor will provide the Partnership with a
current list of all commodity interests to be traded for the Partnership's
account and will not trade any additional commodity interests for such account
without providing notice thereof to CMF and receiving CMF's written approval.
The Advisor also agrees to provide CMF, on a monthly basis, with a written
report of the assets under the Advisor's management together with all other
matters deemed by the Advisor to be material changes to its business not
previously reported to CMF.

(d) The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC's
regulations ("principals"), shareholders, directors, officers and employees,
their trading performance and general trading methods, its customer accounts
(but not the identities of or identifying information with respect to its
customers) and otherwise as are required in the reasonable judgment of CMF to be
made in any filings required by Federal or state law or NFA rule or order.
Notwithstanding Sections 1(d) and 4(d) of this Agreement, the Advisor is not
required to disclose the actual trading results of proprietary accounts of the
Advisor or its principals unless CMF reasonably determines that such disclosure
is required in order to fulfill its fiduciary obligations to the Partnership or
the reporting, filing or other obligations imposed on it by Federal or state law
or NFA rule or order. The Partnership and CMF acknowledge that the trading
advice to be provided by the Advisor is a property right belonging to the
Advisor and that they will keep all such advice confidential. Further, CMF
agrees to treat as confidential any results of proprietary accounts and/or
proprietary information with respect to trading systems obtained from the
Advisor.

(e) The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets (as defined in Section 3(b)
hereof) as it shall determine in its absolute discretion. The designation of
other trading advisors and the apportionment or reapportionment of Net Assets to
any such trading advisors pursuant to this Section 1 shall neither terminate
this Agreement nor modify in any regard the respective rights and obligations of
the parties hereunder.

(f) CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among the trading advisors for the
Partnership as it deems appropriate. CMF shall use


--------------------------------------------------------------------------------


its best efforts to make reapportionments, if any, as of the first day of a
month. The Advisor agrees that it may be called upon at any time promptly to
liquidate positions in CMF's sole discretion so that CMF may reallocate the
Partnership's assets, meet margin calls on the Partnership's account, fund
redemptions, or for any other reason, except that CMF will not require the
liquidation of specific positions by the Advisor. CMF will use its best efforts
to give two days' prior notice to the Advisor of any reallocations or
liquidations.

(g) The Advisor will not be liable for trading losses in the Partnership's
account including losses caused by errors; provided, however, that (i) the
Advisor will be liable to the Partnership with respect to losses incurred due to
errors committed or caused by it or any of its principals or employees in
communicating improper trading instructions or orders to any broker on behalf of
the Partnership and (ii) the Advisor will be liable to the Partnership with
respect to losses incurred due to errors committed or caused by any executing
broker (other than any CMF affiliate) selected by the Advisor, (it also being
understood that CMF, with the assistance of the Advisor, will first attempt to
recover such losses from the executing broker).

2. INDEPENDENCE OF THE ADVISOR. For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor.

3. COMPENSATION. (a) In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay the Advisor (i) a monthly fee for professional
Advisory services equal to 1/6 of 1% (2% per year) of the month-end Net Assets
of the Partnership allocated to the Advisor; and (ii) an annual Profit Share
allocation to its capital account in the Partnership equal to 20% of New Trading
Profits (as such term is defined in the Limited Partnership Agreement) earned by
the Advisor for the Partnership during each calendar year in the form of Units.

(b) "Net Assets" shall have the meaning set forth in Paragraph 7(d)(1) of the
Limited Partnership Agreement dated as of January 5, 1998 and without regard to
further amendments thereto, provided that in determining the Net Assets of the
Partnership on any date, no adjustment shall be made to reflect any
distributions, redemptions or Profit Share allocable as of the date of such
determination.

(c) Monthly Advisory fees shall be paid within twenty (20) business days
following the end of the period, for which such fee is payable. In the event of
the termination of this Agreement as of any date which shall not be the end of a
fiscal year or a calendar month, as the case may be, the monthly Advisory fee
shall be prorated to the effective date of termination. If, during any month,
the Partnership does not conduct business operations or the Advisor is unable to
provide the services contemplated herein for more than two successive business
days, the monthly Advisory fee shall be prorated by the ratio which the number
of business days during which CMF conducted the Partnership's business
operations or utilized the Advisor's services bears in the month to the total
number of business days in such month.

(d) The provisions of this Paragraph 3 shall survive the termination of this
Agreement.

4. RIGHT TO ENGAGE IN OTHER ACTIVITIES.    (a) The services provided by the
Advisor hereunder are not to be deemed exclusive. CMF on its own behalf and on
behalf of the Partnership acknowledges that, subject to the terms of this
Agreement, the Advisor and its officers, directors, employees and
shareholder(s), may render advisory, consulting and management services to other
clients and accounts. The Advisor and its officers, directors, employees and
shareholder(s) shall be free to trade for their own accounts and to advise other
investors and manage other commodity accounts during the term of this Agreement
and to use the same information, computer programs and trading strategies,
programs or formulas which they obtain, produce or utilize in the performance of
services to CMF for the Partnership. However, the Advisor represents, warrants
and agrees that it believes the rendering of such consulting, advisory and
management services to other accounts and entities will not require any material
change in the Advisor's basic trading strategies and will not affect the
capacity of the Advisor to continue to render services to CMF for the
Partnership of the quality and nature contemplated by this Agreement.


--------------------------------------------------------------------------------


(b) If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership's commodity positions with the positions of any
other person for purposes of applying CFTC- or exchange-imposed speculative
position limits, the Advisor agrees that it will promptly notify CMF in writing
if the Partnership's positions are included in an aggregate amount which exceeds
the applicable speculative position limit. The Advisor agrees that, if its
trading recommendations are altered because of the application of any
speculative position limits, it will not modify the trading instructions with
respect to the Partnership's account in such manner as to affect the Partnership
substantially disproportionately as compared with the Advisor's other accounts.
The Advisor further represents, warrants and agrees that under no circumstances
will it knowingly or deliberately use trading strategies or methods for the
Partnership that are inferior to strategies or methods employed for any other
client or account and that it will not knowingly or deliberately favor any
client or account managed by it over any other client or account in any manner,
it being acknowledged, however, that different trading strategies or methods may
be utilized for differing sizes of accounts, accounts with different trading
policies, accounts experiencing differing inflows or outflows of equity,
accounts which commence trading at different times, accounts which have
different portfolios or different fiscal years, accounts utilizing different
executing brokers and accounts with other differences, and that such differences
may cause divergent trading results.

(c) It is acknowledged that the Advisor and/or its officers, employees,
directors and shareholder(s) presently act, and it is agreed that they may
continue to act, as advisor for other accounts managed by them, and may continue
to receive compensation with respect to services for such accounts in amounts
which may be more or less than the amounts received from the Partnership.

(d) The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership's account as compared to the
performance of other accounts managed by the Advisor or its principals as shall
be reasonably requested by CMF. The Advisor presently believes and represents
that existing speculative position limits will not materially adversely affect
its ability to manage the Partnership's account given the potential size of the
Partnership's account and the Advisor's and its principals' current accounts and
all proposed accounts for which they have contracted to act as trading advisor.

5. TERM.    (a) This Agreement shall continue in effect until June 30, 2006. CMF
may, in its sole discretion, renew this Agreement for additional one-year
periods upon notice to the Advisor not less than 30 days prior to the expiration
of the previous period. At any time during the term of this Agreement, CMF may
terminate this Agreement at any month-end upon 30 days' notice to the Advisor.
At any time during the term of this Agreement, CMF may elect to immediately
terminate this Agreement upon 30 days' notice to the Advisor if (i) the Net
Asset Value per Unit shall decline as of the close of business on any day to
$400 or less; (ii) the Net Assets allocated to the Advisor (adjusted for
redemptions, distributions, withdrawals or reallocations, if any) decline by 50%
or more as of the end of a trading day from such Net Assets' previous highest
value; (iii) limited partners owning at least 50% of the outstanding Units shall
vote to require CMF to terminate this Agreement; (iv) the Advisor fails to
comply with the terms of this Agreement; (v) CMF, in good faith, reasonably
determines that the performance of the Advisor has been such that CMF's
fiduciary duties to the Partnership require CMF to terminate this Agreement; or
(vi) CMF reasonably believes that the application of speculative position limits
will substantially affect the performance of the Partnership. At any time during
the term of this Agreement, CMF may elect immediately to terminate this
Agreement if (i) the Advisor merges, consolidates with another entity, sells a
substantial portion of its assets, or becomes bankrupt or insolvent, (ii) A.
Anthony Annunziato dies, becomes incapacitated, leaves the employ of the
Advisor, ceases to control the Advisor or is otherwise not managing the trading
programs or systems of the Advisor, or (iii) the Advisor's registration as a
commodity trading advisor with the CFTC or its membership in the NFA or any
other regulatory authority, is terminated or suspended. This Agreement will
immediately terminate upon dissolution of the Partnership or upon cessation of
trading prior to dissolution.

(b) The Advisor may terminate this Agreement by giving not less than 30 days'
notice to CMF (i) in the event that the trading policies of the Partnership as
set forth in the Memorandum are changed in such manner that the Advisor
reasonably believes will adversely affect the performance of its trading
strategies; (ii) after June 30, 2006; or (iii) in the event that the General
Partner or Partnership fails to


--------------------------------------------------------------------------------


comply with the terms of this Agreement. The Advisor may immediately terminate
this Agreement if CMF's registration as a commodity pool operator or its
membership in the NFA is terminated or suspended.

(c) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Paragraph 5 or Paragraph 1(e) shall be without
penalty or liability to any party, except for any fees due to the Advisor
pursuant to Section 3 hereof.

6. INDEMNIFICATION.    (a)(i) In any threatened, pending or completed action,
suit, or proceeding to which the Advisor was or is a party or is threatened to
be made a party arising out of or in connection with this Agreement or the
management of the Partnership's assets by the Advisor or the offering and sale
of units in the Partnership, CMF shall, subject to subparagraph (a)(iii) of this
Paragraph 6, indemnify and hold harmless the Advisor against any loss,
liability, damage, cost, expense (including, without limitation, attorneys' and
accountants' fees), judgments and amounts paid in settlement actually and
reasonably incurred by it in connection with such action, suit, or proceeding if
the Advisor acted in good faith and in a manner reasonably believed to be in or
not opposed to the best interests of the Partnership, and provided that its
conduct did not constitute negligence, intentional misconduct, or a breach of
its fiduciary obligations to the Partnership as a commodity trading advisor,
unless and only to the extent that the court or administrative forum in which
such action or suit was brought shall determine upon application that, despite
the adjudication of liability but in view of all circumstances of the case, the
Advisor is fairly and reasonably entitled to indemnity for such expenses which
such court or administrative forum shall deem proper; and further provided that
no indemnification shall be available from the Partnership if such
indemnification is prohibited by Section 16 of the Partnership Agreement. The
termination of any action, suit or proceeding by judgment, order or settlement
shall not, of itself, create a presumption that the Advisor did not act in good
faith and in a manner reasonably believed to be in or not opposed to the best
interests of the Partnership.

(ii) Without limiting sub-paragraph (i) above, to the extent that the Advisor
has been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subparagraph (i) above, or in defense of any claim,
issue or matter therein, CMF shall indemnify it against the expenses (including,
without limitation, attorneys' and accountants' fees) actually and reasonably
incurred by it in connection therewith.

(iii) Any indemnification under subparagraph (i) above, unless ordered by a
court or administrative forum, shall be made by CMF only as authorized in the
specific case and only upon a determination by independent legal counsel in a
written opinion that such indemnification is proper in the circumstances because
the Advisor has met the applicable standard of conduct set forth in subparagraph
(i) above. Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor's approval, which approval shall not be
unreasonably withheld. The Advisor will be deemed to have approved CMF's
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF's telecopying to the Advisor of the notice of CMF's selection,
that the Advisor does not approve the selection.

(iv) In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership's or CMF's activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, cost or expense (including, without
limitation, attorneys' and accountants' fees) incurred in connection therewith.

(v) As used in this Paragraph 6(a), the terms "Advisor" shall include the
Advisor, its principals, officers, directors, stockholders and employees and the
term "CMF" shall include the Partnership.

(b)(i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any loss, liability, damage, cost or
expense (including, without limitation, attorneys' and accountants' fees),
judgments and amounts paid in settlement actually and reasonably incurred by
them (A) as a result of the material breach of any material representations and
warranties made by the Advisor in this Agreement, or (B) as a result of any act
or omission of the Advisor relating to the Partnership if there has been a final
judicial or regulatory determination or, in the event of a settlement of any
action


--------------------------------------------------------------------------------


or proceeding with the prior written consent of the Advisor, a written opinion
of an arbitrator pursuant to Paragraph 14 hereof, to the effect that such acts
or omissions violated the terms of this Agreement in any material respect or
involved negligence, bad faith, recklessness or intentional misconduct on the
part of the Advisor (except as otherwise provided in Section 1(g)).

(ii) In the event CMF or the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, shareholder(s)
or employees unrelated to CMF's or the Partnership's business, the Advisor shall
indemnify, defend and hold harmless CMF and the Partnership or any of their
affiliates against any loss, liability, damage, cost or expense (including,
without limitation, attorneys' and accountants' fees) incurred in connection
therewith.

(c) In the event that a person entitled to indemnification under this Paragraph
6 is made a party to an action, suit or proceeding alleging both matters for
which indemnification can be made hereunder and matters for which
indemnification may not be made hereunder, such person shall be indemnified only
for that portion of the loss, liability, damage, cost or expense incurred in
such action, suit or proceeding which relates to the matters for which
indemnification can be made.

(d) None of the indemnifications contained in this Paragraph 6 shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by the party claiming indemnification without the prior
written consent, which shall not be unreasonably withheld, of the party
obligated to indemnify such party.

(e) The provisions of this Paragraph 6 shall survive the termination of this
Agreement.

7.     REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

(a) The Advisor represents and warrants that:

(i) All references to the Advisor and its principals in the Disclosure Document
are accurate in all material respects and as to them the Disclosure Document
does not contain any untrue statement of material fact or omit to state a
material fact which is necessary to make the statements therein not misleading.
All references to the Advisor and its principals, if any, in the Memorandum or a
supplement thereto will, after review and approval of such references by the
Advisor prior to the use of such Memorandum in connection with the offering of
the Partnership's units, be accurate in all material respects, except that with
respect to any hypothetical or pro forma performance information in such
Memorandum, if any, this representation and warranty extends only to any
underlying data made available by the Advisor for the preparation thereof and
not to any hypothetical or pro forma adjustments.

(ii) The information with respect to the Advisor set forth in the actual
performance tables in the Memorandum and/or the Disclosure Document is based on
all of the customer accounts managed on a discretionary basis by the Advisor's
principals and/or the Advisor during the period covered by such tables and
required to be disclosed therein.

(iii) The Advisor will be acting as a commodity trading advisor with respect to
the Partnership and not as a securities investment adviser and is duly
registered with the CFTC as a commodity trading advisor, is a member of the NFA,
and is in compliance with such other registration and licensing requirements as
shall be necessary to enable it to perform its obligations hereunder, and agrees
to maintain and renew such registrations and licenses during the term of this
Agreement.

(iv) The Advisor is a corporation duly organized, validly existing and in good
standing under the laws of the State of Texas and has full corporate power and
authority to enter into this Agreement and to provide the services required of
it hereunder.

(v) The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.

(vi) This Agreement has been duly and validly authorized, executed and delivered
by the Advisor and is a valid and binding agreement enforceable in accordance
with its terms.

(vii) At any time during the term of this Agreement that a prospectus relating
to the Units is required to be delivered in connection with the offer and sale
thereof, the Advisor agrees upon the request of CMF


--------------------------------------------------------------------------------


to provide the Partnership with such information as shall be necessary so that,
as to the Advisor and its principals, such prospectus is accurate.

(b) CMF represents and warrants for itself and the Partnership that:

(i) The Memorandum (as from time to time amended or supplemented, which
amendment or supplement is approved by the Advisor as to descriptions of itself
and its actual performance) does not contain any untrue statement of a material
fact or omit to state a material fact which is necessary to make the statements
therein not misleading, except that the foregoing representation does not apply
to any statement or omission concerning the Advisor in the Memorandum, made in
reliance upon, and in conformity with, information furnished to CMF by or on
behalf of the Advisor expressly for use in the Memorandum (it being understood
that any hypothetical and pro forma performance adjustments, if any, will not be
deemed to be furnished by the Advisor).

(ii) It is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.

(iii) CMF and the Partnership have the capacity and authority to enter into this
Agreement on behalf of the Partnership.

(iv) This Agreement has been duly and validly authorized, executed and delivered
on CMF's and the Partnership's behalf and is a valid and binding agreement of
CMF and the Partnership enforceable in accordance with its terms.

(v) CMF will not, by acting as General Partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.

(vi) It is registered as a commodity pool operator and is a member of the NFA,
and it will maintain and renew such registration and membership during the term
of this Agreement.

(vii) The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full power and
authority to enter into this Agreement and to perform its obligations under this
Agreement.

8.    COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.

(a) The Advisor agrees as follows:

(i) In connection with its activities on behalf of the Partnership, the Advisor
will comply with all applicable rules and regulations of the CFTC, NFA and/or
the commodity exchange on which any particular transaction is executed.

(ii) The Advisor will promptly notify CMF of the commencement of any material
suit, action or proceeding involving it, whether or not any such suit, action or
proceeding also involves CMF. The Advisor will provide CMF with copies of any
correspondence from or to the CFTC, NFA or any commodity exchange in connection
with an investigation or audit of the Advisor's business activities.

(iii) In the placement of orders for the Partnership's account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor. The Advisor acknowledges its obligation to review the
Partnership's positions, prices and equity in the account managed by the Advisor
daily and within two business days to notify, in writing, the broker and CMF and
the Partnership's brokers of (i) any error committed by the Advisor or its
principals or employees; (ii) any trade which the Advisor believes was not
executed in accordance with its instructions; and (iii) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account's daily and monthly broker statements.

(iv) The Advisor will maintain a net worth of not less than $ 1,000,000 during
the term of this Agreement.


--------------------------------------------------------------------------------


(v) The Advisor will make no representations, other than those contained in the
Memorandum, to investors or prospective investors in the Partnership with
respect to the offering and sale of Units in the Partnership without the prior
written approval of CMF.

(b) CMF agrees for itself and the Partnership that:

(i) CMF and the Partnership will comply with all applicable rules and
regulations of the CFTC and/or the commodity exchange on which any particular
transaction is executed.

(ii) CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.

(iii) CMF will be responsible for compliance with the USA Patriot Act and
related anti-money-laundering regulations with respect to the Partnership and
its limited partners.

9. COMPLETE AGREEMENT.    This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof.

10. ASSIGNMENT.    This Agreement may not be assigned by any party without the
express written consent of the other parties.

11. AMENDMENT.    This Agreement may not be amended except by the written
consent of the parties.

12. NOTICES.    All notices, demands or requests required to be made or
delivered under this Agreement shall be in writing and delivered personally or
by registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:

If to CMF:

Citigroup Managed Futures LLC
731 Lexington Avenue - 25th Floor
New York, New York 10022
Attention: David J. Vogel

If to the Advisor:

AAA Capital Management, Inc.
1300 Post Oak Boulevard - Suite 350
Houston, Texas 77056
Attention: A. Anthony Annunziato

with a copy to:

David R. Allen, Esq.
407 East Main Street
Murfreesboro, TN 37130

13. GOVERNING LAW.    This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

14. ARBITRATION.    The parties agree that any dispute or controversy arising
out of or relating to this Agreement or the interpretation thereof, shall be
settled by arbitration in accordance with the rules, then in effect, of the
National Futures Association or, if the National Futures Association shall
refuse jurisdiction, then in accordance with the rules, then in effect, of the
American Arbitration Association; provided, however, that the power of the
arbitrator shall be limited to interpreting this Agreement as written and the
arbitrator shall state in writing his reasons for his award. Judgment upon any
award made by the arbitrator may be entered in any court of competent
jurisdiction.

15. NO THIRD PARTY BENEFICIARIES.    There are no third party beneficiaries to
this Agreement.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif]
CITIGROUP MANAGED FUTURES LLC   [spacer.gif]   [spacer.gif]     [spacer.gif] By
[spacer.gif] /s/ David J. Vogel                   [spacer.gif]   [spacer.gif]
David J. Vogel
President and Director   [spacer.gif]   [spacer.gif]     [spacer.gif] SMITH
BARNEY AAA ENERGY FUND L.P.   [spacer.gif]   [spacer.gif]     [spacer.gif] By:
[spacer.gif] Citigroup Managed Futures LLC
        (General Partner)   [spacer.gif]   [spacer.gif]     [spacer.gif] By
[spacer.gif] /s/ David J. Vogel                   [spacer.gif]   [spacer.gif]
David J. Vogel
President and Director   [spacer.gif]   [spacer.gif]     [spacer.gif] AAA
CAPITAL MANAGEMENT, INC.   [spacer.gif]   [spacer.gif]     [spacer.gif] By
[spacer.gif] /s/ Anthony Annunziato           [spacer.gif]   [spacer.gif] A.
Anthony Annunziato
President [spacer.gif]


--------------------------------------------------------------------------------
